Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00215-CV

       METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., L.L.P.
   d/b/a Methodist Children’s Hospital of South Texas, Robert Gonzalez, Rodney Sheffield,
                   Jatin N. Patel, D.O., and Pediatrix Medical Services, Inc.
                                           Appellants

                                             v.

                                     Emily BELDEN,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-18164
                      Honorable David A. Canales, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee recover her costs of this appeal from appellants.

      SIGNED October 29, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice